UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            ______________

                              No. 91-4472
                            ______________


                      UNITED STATES OF AMERICA,
                         Plaintiff-Appellee,

                                      v.

                      CHARLES G. STEPHENS, SR.,
                         Defendant-Appellant.

       __________________________________________________

          Appeal from the United States District Court
              For the Western District of Louisiana
       __________________________________________________
                         (June 19, 1992)

Before BROWN, GARWOOD and EMILIO M. GARZA, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:

     Charles   G.   Stephens,   Sr.    was   charged   with   one   count   of

conspiracy to violate the Hobbs Act in violation of 18 U.S.C. §

1951, and four counts of substantive violations of the Hobbs Act.

On appeal, Stephens argues that there is insufficient evidence to

support his conviction under the Hobbs Act, that the district court

abused its discretion in admitting coconspirator hearsay testimony

at trial, that the prosecution did not timely disclose tapes which

contained exculpatory evidence, and that the district court abused

its discretion in admitting evidence from his employer. Finding no

error, we affirm.
                                        I

      Stephens was indicted on August 15, 1989 and charged with one

count of conspiracy to violate the Hobbs Act, 18 U.S.C. § 1951,1

and four counts of substantive violations.2                  After a jury trial,

Stephens was found guilty on all counts.               He unsuccessfully moved

for a judgment of acquittal and for a new trial.3

      From 1982 through 1988, Stephens was employed by Guillory

Bonding Company as a bail bondsman in the Vernon Parish area of

Louisiana.      He was also a town alderman in New Llano, Louisiana

from June 1986 through May 1988.              According to the Indictment,

Stephens conspired with members of the New Llano police department

to   extort    money   from     travelers    passing    through   the     town,   in

exchange      for   the   dismissal    or     reduction      of   driving    while

intoxicated     ("DWI")    or    operating    under    the    influence     ("OWI")

charges, the return of the travelers' driver's licenses and the

release of their vehicles from impoundment, and obtaining bond

      1
          The Hobbs Act provides in pertinent part:
            (a) Whoever in any way or degree obstructs,
            delays, or affects commerce or the movement of
            any article or commodity in commerce, by
            robbery or extortion or attempts or conspires
            so to do . . . shall be fined not more than
            $10,000 or imprisoned not more than twenty
            years, or both.
      2
        Stephens' alleged coconspirators were the Chief of Police
of New Llano, Louisiana, Flynn Kay, and three of his officers--
Tommy Sermons, Matthew Freeman and Roy Bartmess, Jr. Assistant
Chief of Police Elmo Roberts was also an alleged coconspirator.
These coconspirators were not indicted.
      3
        The district court sentenced Stephens on May 23, 1991 to
three years imprisonment on each of the five counts to run
concurrently. He was not assessed a fine or restitution, but was
required to pay a $250.00 special assessment.

                                       -2-
without being jailed.4          This conspiracy centered around the New

Llano police department's traffic stops--the New Llano Chief of

Police required each police officer to make at least sixty stops a

month resulting in arrest for DWI or OWI.

        The stops occurred mainly on six-tenths of a one-mile stretch

of Highway 171, which runs through the town of New Llano.               Local

residents     were    rarely    stopped--truck   drivers,    transients   and

military personnel were stopped most often.           After the individuals

were stopped, they were given a field sobriety test.                   If the

individual failed the test, he was arrested for DWI/OWI and other

traffic offenses.

        When the vehicles were towed, they were almost always towed by

B   &   B   Towing.     Other    towing   companies   were   allowed   little


        4
         Specifically, Count 1 of the indictment, dealing with a
conspiracy of the Hobbs Act, 18 U.S.C. § 1951, alleges:
          CHARLES G. STEPHENS, Sr., . . . and others . .
          . did knowingly, willfully and unlawfully
          conspire to commit extortion . . . in that . .
          . STEPHENS . . . (exercising authority and
          control over the actions of members of the New
          Llano Police Department), and others known and
          unknown . . . did wrongfully use their
          positions, defendant as a town Alderman, the
          co-conspirators as members of the New Llano
          Police Department, to unlawfully obtain,
          attempt to obtain, and cause to be obtained in
          connection with and in consideration for
          dismissal or reduction of DWI/OWI charges,
          towing   contracts,   returning  of   drivers'
          licenses, release of vehicles from impoundment
          and obtaining of bond without being jailed,
          payment of money not due to them or their
          office . . . from two owners of B & B Towing
          Company and approximately 72 individuals
          charged with DWI/OWI offenses, with their
          consent, said consent being induced under
          color of official right.

                                      -3-
opportunity to tow such vehicles.          For every vehicle that B & B

Towing towed, it made a "kickback" of $10.00 to the New Llano Chief

of Police.5   Once at the police station, most of the individuals

arrested had only the option of using Stephens of Guillory Bonding

Company to make bond arrangements. They were "booked" and remained

in the jail until bond arrangements were completed.           B & B Towing

did not   release   any   of   the   individuals'   cars    until   Stephens

notified Bill Metlin, one of the owners of B & B Towing, that

Stephens had been paid for his bail bonding services.

     The individuals apparently would pay the amount requested by

Stephens, and then they were permitted to leave.           The standard fee

charged was $150.00 for three offenses.6         The total of the bonds

for three offenses was usually $1,000.00 ($500.00 for the DWI/OWI,

and $250.00 per other offense).        The Government established that

each surety bond was represented by a power of attorney.            The New

Llano Chief of Police required a separate power of attorney on each

offense, resulting in a total fee of $150.00 for the three bonds.

Stephens, however, did not adhere to this policy, but usually only

attached one power of attorney aggregating all three offenses,

which meant that he should have only charged ten percent--$100.00--

of the total bond.    Stephens would not account for this cash, or

report less than the amount he actually received.


    5
       The indictment alleges that this amount was later increased
to $15.00.
     6
        These three offenses included: driving while intoxicated
or operating while intoxicated and either speeding, improper lane
usage or failure to obey a signal light.

                                     -4-
                                       II

        Stephens argues that his convictions for conspiracy to commit

extortion in violation of the Hobbs Act, as well as his convictions

for the substantive convictions under the Hobbs Act, were not

supported by sufficient evidence.            In reviewing a challenge to the

sufficiency of the evidence in a criminal case, it is not necessary

that the evidence exclude every reasonable hypothesis of innocence

or be wholly inconsistent with every conclusion except that of

guilt, provided that a reasonable trier of fact could find that the

evidence establishes guilt beyond a reasonable doubt.               See United

States v. Hall, 845 F.2d 1281, 1283 (5th Cir.), cert. denied, 488
U.S. 860, 109 S. Ct. 155 (1988) (quotation omitted).                We "review

the evidence in the light most favorable to the government, making

all reasonable inferences and credibility choices in favor of the

verdict." United States v. Evans, 941 F.2d 267, 271-72 (5th Cir.),

cert. denied,        U.S. , 112 S. Ct. 451 (1991) (citation omitted).

                                       A.

        Stephens was convicted of Count 1 of the indictment, which

alleged a conspiracy to commit extortion in violation of the Hobbs

Act.7       After trial, Stephens filed a "Motion For Judgment of

Acquittal      and   in   the   Alternative   For   A   New   Trial",   alleging

insufficiency of the evidence to sustain the conspiracy conviction.




        7
            See supra note 4.

                                       -5-
On appeal, he argues that the district court incorrectly denied

this motion.8

     To convict for criminal conspiracy under 18 U.S.C. § 1951, the

jury must find an agreement between two or more persons to commit

a crime, and an overt act by one of the conspirators to further the

conspiracy.     See United States v. Villarreal, 764 F.2d 1048, 1051

(5th Cir.) (citations omitted), cert. denied, 474 U.S. 904, 106 S.

Ct. 272 (1985); see also United States v. Stodola, 953 F.2d 266,

270 (7th Cir. 1992) (conspiracy to commit extortion involves

knowingly joining a combination or confederation of two or more

persons formed for the purpose of committing extortion by their

joint efforts) (citation omitted), petition for cert. filed (Apr.

6, 1992) .    "Proof of a conspiracy does not require direct evidence

of an actual agreement between the co-conspirators, but may be

inferred from circumstantial evidence."     United States v. Wright,

797 F.2d 245, 253 (5th Cir.) (citation omitted), reh'g denied, 804
F.2d 843 (5th Cir. 1986), cert. denied, 481 U.S. 1013, 107 S. Ct.
1887 (1987); see United States v. Di Carlantonio, 870 F.2d 1058,

1061-62 (6th Cir.) (question is whether a reasonable jury could

have found defendants conspired to extort money from individuals,

     8
        We apply the same standard of review to a challenge to a
denial of a post-verdict judgment of acquittal, claiming
insufficiency of evidence, as we do to claims of insufficiency of
evidence to support a conviction--we determine whether a reasonable
trier of fact could have found that the evidence establishes the
defendant's guilt beyond a reasonable doubt. See United States v.
Cardenas, 748 F.2d 1015, 1019 (5th Cir. 1984) (when reviewing post-
verdict judgment of acquittal based on sufficiency of evidence, we
determine whether a reasonable trier of fact could have found that
the evidence establishes guilt beyond a reasonable doubt), appeal
after remand, 778 F.2d 1127 (5th Cir. 1985).

                                  -6-
and   whether,   if   successful,   this   scheme   would   have   affected

commerce by depleting the assets of an enterprise in interstate

commerce),    cert. denied, 493 U.S. 933, 110 S. Ct. 323 (1989).

            The evidence is this case amply indicates the existence

of a conspiracy.      The New Llano Chief of Police had his officers

make a minimum of sixty stops per month for DWI/OWI offenses and

other traffic violations.      B & B Towing did the majority of the

towing of these vehicles, despite the existence of other local

towing companies and a local ordinance that required the rotation

of wrecker services.      For being allowed to do the towing, B & B

Wrecking Service paid the New Llano Chief of Police $10.00 per

vehicle, which was later increased to $15.00 per vehicle.

      Stephens was good friends with the New Llano Chief of Police.

When the New Llano Chief of Police was not in the office, the

police officers were told to contact Stephens if they had any

problems.    When one of the individuals was in jail for a traffic

offense, Stephens was almost always used as the bondsman.          For each

person bonded by Stephens, a charge was made which exceeded the

amount Stephens reported to his employer, Guillory Bonding Company.

A reasonable trier of fact could find from the circumstantial

evidence that the New Llano Chief of Police and Stephens split the

unreported amount of money in some manner.          In addition, Stephens

knew that B & B Towing was paying money to the Chief of Police and,

when B & B Towing collected bond money for Stephens, Stephens'

secretary would come and pick it up.




                                    -7-
      Stephens does not deny the existence of the conspiracy so much

as he argues that he was not a part of it and had no knowledge of

it.   Specifically, he claims that he was not a participant in the

conspiracy between the Chief of Police and the B & B Towing, and he

contends that he did nothing wrong by collecting the money for bond

services.     We disagree because the totality of the circumstances

involving Stephens indicates a common plan and purpose. See United

States v. Malatesta, 590 F.2d 1379, 1381 (5th Cir.) (participation

in a criminal conspiracy may be inferred from a development and a

collocation of circumstances) (citation omitted), cert. denied sub.

nom., 444 U.S. 846, 100 S. Ct. 91 (1979), cert. denied sub. nom.,

440 U.S. 962, 99 S. Ct. 1508 (1979).         Construing the evidence in

the light most favorable to the Government, we find that the

evidence    is   sufficient   to   support   the   jury's   finding   of   a

conspiracy between Stephens and members of the New Llano police

department.

                                    B.

      Stephens argues that the Government failed to establish that

the conspiracy and acts of extortion affected interstate commerce.

He contends that the payment of kickbacks between the towing

company and the New Llano Chief of Police did not have any effect

on interstate commerce, and that a tenuous connection exists

between the payment of bonds for release from jail in New Llano,

Louisiana and interstate commerce.

      "By statutory definition, in order for the extortion to

constitute a federal crime under the Hobbs Act, some connection


                                    -8-
must be established between the extortionate conduct itself and

interstate commerce."      United States v. Wright, 797 F.2d 245, 248

(5th Cir.), reh'g denied, 804 F.2d 843 (5th Cir. 1986), cert.

denied, 481 U.S. 1013, 107 S. Ct. 1887 (1987), citing 18 U.S.C. §

1951(a).9    The interstate commerce connection is determined on a

case-by-case basis.      Id.    The impact on interstate commerce need

not be substantial to meet the statutory requirement; all that is

required is that commerce be affected by the extortion.             Id. at

248-49; see also Wright, 804 F.2d at 844 (5th Cir. 1986) (Hobbs Act

requires only minimal impact on interstate commerce) (citations

omitted); United States v. Villarreal, 764 F.2d 1048, 1052 (5th

Cir.)    (Hobbs   Act   only   requires    a   minimal   interference   with

interstate commerce) (citation omitted), cert. denied, 474 U.S.
904, 106 S. Ct. 272 (1985).

     Stephens' arguments are unconvincing.           The highway on which

the cars were stopped and towed was six-tenths of a mile of U.S.


     9
         18 U.S.C. § 1951 provides in pertinent part:
           (b) As used in this section-

                                   * * *

                  (3)   The    term    "commerce"    means
                  commerce within the District of
                  Columbia,     or   any    Territory   or
                  Possession of the United States; all
                  commerce between any point in a
                  State, Territory, Possession, or the
                  District of Columbia and any point
                  outside    thereof;      all    commerce
                  between points within the same State
                  through any place outside such
                  State; and all other commerce over
                  which    the     United     States   has
                  jurisdiction.

                                    -9-
Highway 171, a major four-lane highway that runs north and south

through the western corridor of Louisiana.            This highway provides

access to other highways that lead to Texas if one travels west,

and to Arkansas if one travels north.               Testimony introduced at

trial indicates that most of the people who were stopped and had

their    cars    towed   were   not    local    residents,    but   individuals

travelling      to   other   states.     Accordingly,    we    find   Stephens'

argument that interstate commerce was not affected to be without

merit.

                                        C.

     Stephens        contends   his    convictions    for     the   substantive

violations under the Hobbs Act were not supported by sufficient

evidence.       To establish an offense under the Hobbs Act, the

Government must prove beyond a reasonable doubt that: (1) that the

defendant induced a person to part with property; (2) the defendant

acted knowingly and willfully by means of extortion; and (3) that

the extortionate transaction delayed, interrupted, or adversely

affected interstate commerce.           See United States v. Snyder, 930
F.2d 1090, 1093 (5th Cir.), later proceeding, 946 F.2d 1125 (5th

Cir. 1991), cert. denied, U.S. , 112 S. Ct. 380 (1991); see also 18

U.S.C. § 1951.        "[E]xtortion under color of official right means

the wrongful taking by a public officer of money or property not

due to the officer or the office."             Snyder, 930 F.2d at 1093; see

also United States v. Wright, 797 F.2d 245, 250 (5th Cir.) ("A

conviction under the Hobbs Act may be sustained by a finding that

a public official has taken a fee, unlawfully, under color of his


                                       -10-
public office, in return for performance or nonperformance of an

official act.") reh'g denied, 804 F.2d 843 (5th Cir. 1986), cert.

denied, 481 U.S. 1013, 107 S. Ct. 1887 (1987).                  "There is no

requirement that threat, force, or duress be proved when the

defendant is a public officer."     Wright, 797 F.2d at 250 (citation

omitted).   "[T]he Government need only show that a public official

has obtained a payment to which he was not entitled, knowing that

the payment was made in return for official acts."         Evans v. United

States, No. 90-6105, 1992 WL 107339 at *6 (U.S. May 26, 1992).

                                   1.

     Stephens    contests   his   conviction       on   Count    II    of   the

indictment10 on the grounds that Adams never had any knowledge of

Stephens'   official   capacity   as     a   New   Llano   town       alderman.

Furthermore, Stephens argues that he did not indicate that he could

have Adams' driver's license returned to him until after Adams

agreed to make a payment.

     Adams' testimony, however, indicates that Stephens indicated

to him that, through his contacts, Stephens would get Adams'

     10
          Count II states:
            [O]n or about July 17, 1986 . . . STEPHENS . .
            . did knowingly, willfully and unlawfully
            commit extortion, which extortion obstructed,
            delayed and affected interstate commerce . . .
            in that . . . STEPHENS . . . did unlawfully
            seek, ask, solicit and receive a cash payment
            of . . .($1,140.00). . . from Richard A.
            Adams, which was not due . . . STEPHENS . . .
            or his office, with the consent of Richard A.
            Adams, said consent being obtained and induced
            through wrongful use of fear of economic loss
            and under color of official right . . . to
            prevent prosecution of Adams on a charge of
            Driving While Intoxicated . . . .

                                  -11-
charges reduced or dismissed if Stephens was paid $1,040.00.11

Whether or not Adams knew what Stephens' official position was,

Adams believed that Stephens had the power to fix Adams' ticket.

Thus, Stephens   was   acting   under   color   of   official   right   and

committed extortion.    See United States v. Dozier, 672 F.2d 531,

539-40 (5th Cir.) (noting Mazzei court finding that payments to

defendants induced by exploitation of lessor's reasonable belief

that defendant's position as state senator provided him with

control over state leases, and holding that defendant had induced

such belief from victims) (citation omitted), cert. denied, 459
U.S. 943, 103 S. Ct. 256 (1982); Dozier, 672 F.2d at 542 (victim's

fearful state of mind is a crucial element in proving extortion;

state-of-mind evidence is admissible in a trial for extortion under

color of official right even though proof of direct coercion is not

     11
         Adams testified:
     A. . . . [W]e met in the motel parking lot where I was
     staying and he explained the situation or the offer that
     he could make to me, basically, that he had a lawyer that
     wasn't cheap, but would cost me six hundred dollars for
     the lawyer, but this lawyer had some kind of connections
     where the charges would be reduced.
Record on Appeal, vol. 7, at 1085-1086, United States of America v.
Charles G. Stephens, Sr., No. 91-4472 (5th Cir. filed Sept. 16,
1991) ["Record on Appeal"] (direct examination of Adams); id. at
1112 (cross examination of Adams):
     A. What he told me is that if I turned the money over to
     him that through whatever arrangements he had, that the
     charges would be reduced, and I would get my license
     returned. And then, therefore, I would not be required
     to come back for a court appearance.
     Adams paid Stephens the $1,040.00, and Stephens returned
Adams' drivers' license to him. Adams, however, was not prosecuted
for his traffic offenses, nor do the records of the Leesville clerk
of the court indicate the charges were ever pursued. See also
Government Exhibit 2-5, included in Record on Appeal (Clerk of
Court, City of Leesville notation indicating no paperwork ever
received from New Llano on Richard A. Adams).

                                 -12-
required) (citations omitted); United States v. Rabbitt, 583 F.2d
1014, 1027 (8th Cir. 1978) ("The official need not control the

function in question if the extorted party possesses a reasonable

belief in the official's powers.") (citations omitted), cert.

denied, 439 U.S. 1116, 99 S. Ct. 1022 (1979); United States v.

Hall, 536 F.2d 313, 320 (10th Cir.) (extortion under color of

official right exists if power to determine issue is within scope

of accused's office and victim has a reasonable belief that he does

have power), cert. denied sub nom., 429 U.S. 919, 97 S. Ct. 313

(1976); United     States v. Braasch, 505 F.2d 139, 151 (7th Cir.

1974) (so long as the motivation for the payment focuses on the

recipient's office, the conduct falls within the ambit of 18 U.S.C.

§ 1951), cert. denied sub nom., 421 U.S. 910, 95 S. Ct. 1561-62

(1975); United States v. Mazzei, 521 F.2d 639, 645 (3d Cir. 1975)

(state legislator violates Hobbs Act when payments to defendant

induced   by    exploitation     of    victim's    reasonable    belief     that

defendant's position as state senator provided him with effective

control over state leases), cert. denied, 423 U.S. 1014, 96 S. Ct.
446 (1975) .

                                       2.

     Stephens     contests     his    conviction    on   Count   III   of   the

Indictment,12 asserting that Hill did not bargain for anything which

     12
          Count III of the Indictment charges:
            [O]n . . . July 3, 1987 . . . STEPHENS . . .
            did knowingly, willfully and unlawfully commit
            extortion, which extortion obstructed, delayed
            and affected interstate commerce . . . in that
            . . . STEPHENS . . . did unlawfully seek, ask,
            solicit and receive a cash payment of . . .

                                      -13-
would result in having her charges reduced or dismissed.           Stephens

argues that Hill thought she was paying the money as a fine for her

OWI offense.    In the alternative, Stephens argues that the payment

was nothing more than a cash bond.         Stephens also asserts that Hill

did not believe Stephens was acting under color of official right.

      We do not agree with Stephens.         As the parties agree, Hill's

testimony at trial does indeed indicate some inconsistencies and

confusion regarding the exact purpose of the money she paid to

Stephens.    But rather than indicating that the transaction was on

the "up and up" as Stephens asserts, Hill's testimony indicates

that she was unfamiliar with the court system and the purpose of

and   procedure   for   obtaining    bonds.       Contrary   to   Stephens'

assertions, the record indicates that Hill paid the money to

Stephens because she thought Stephens could take care of the

charges against her.     That is why she paid Stephens the money--

because of his "good relationship" with the police department and

because he could "take care" of Hill's problems.13           Such actions


            ($500.00) . . . from Debra Irene Hill, which
            was not due . . . STEPHENS . . . or his
            office, with the consent of Debra Irene Hill,
            said consent being obtained and induced
            through wrongful use of fear of economic loss
            and under color of official right, in that
            said . . . ($500.00) . . . was given by Debra
            Irene Hill in order to have the charge of
            Driving While Intoxicated and Illegal Lane
            Change reduced and/or dismissed when she
            appeared in Court . . . .
      13
           Consider the following excerpts from Hill's testimony:
             Q. What happened when Mr. Stephens showed up?
             Did you talk to him about your bond and so on?
             A.   Yes, sir.   He told me that his fee was
             fifty dollars per charge, and then I began

                                    -14-
indicate Hill paid Stephens the money because of his public office.

See United States v. Williams, 621 F.2d 123, 125-26 (5th Cir. 1980)

(payor testified that, if defendant had not been a school board

member, he would not have given defendant $4,000), cert. denied,

450 U.S. 919, 101 S. Ct. 1366 (1981), appeal after remand, 679 F.2d
504 (5th Cir. 1982), cert. denied, 459 U.S. 1111, 103 S. Ct. 742

(1983). Thus, we find a reasonable trier of fact could find beyond

a reasonable doubt that Stephens extorted money from Hill under

color of official right.14




          talking to him about the situation about me
          leaving town, and asked if there was any way
          that this could be kept off my military record
          and maybe charged to my post address. And he
          said he would see what he could do, because he
          had a good relationship going with the police
          department.
          Q. Okay. And did you have a hundred dollars
          to give him?
          A. Yes, sir.
Record on Appeal, vol. 8, at 1284-85 (direct examination of Hill);
id. at 1314 (re-direct examination of Hill):
          Q. Now, Mr. Stephens also told you . . . he
          told you he was going to take care of it, or
          get the receipt, or whatever, is that correct?
          A. That's correct.
                               * * *
          A. I asked him about the court date after he
          gave me the receipt for the five hundred
          dollars cash that I had given him. And that's
          when he told me don't worry about it, it was
          taken care of.

      14
         See also Government's Exhibit 4, included in Record on
Appeal (Guillory Bonding Company records for 12/29/86-8/28/87 in
which Stephens did not report the $500.00 he received from Hill
after her 7/2/87 OWI offense) and Government's Exhibit 1-11,
included in Record on Appeal (New Llano Police Department Booking
book listing Hill's 7/2/87 offense).

                               -15-
                                   3.

     Stephens   contests   his   conviction   on   Count   IV   of   the

Indictment,15 arguing that neither Metlin or James P. Bigley, the

other owner of B & B Towing, were induced to hold vehicles until

bonds were paid to Stephens.     Stephens also contends that Count IV

of the indictment alleges events taking place in 1984, and that

because he was not an alderman until 1986, he was not acting under

color of official right.




    15
        Count IV incorporates by reference paragraphs A.1. through
A.8. of the Indictment.    Count 1, paragraph A.7. states:B & B
Towing was a company which, among other things, was in the business
of operating a wrecker service located in Leesville, Louisiana.
From the latter part of 1984 until approximately May, 1986, and
from February, 1987, until approximately December, 1987, B & B
Towing exercised almost exclusive rights to two and impound the
vehicles of persons arrested for DWI/OWI charges in the town of New
Llano.
     Count IV continues:
          At a date unknown to the Grand Jury but
          sometime during the latter part of 1984 . . .
          STEPHENS . . . did knowingly, willfully and
          unlawfully commit extortion . . . in that . .
          . STEPHENS . . . did unlawfully seek, demand,
          ask, solicit and receive a promise and
          assurance from William Metlin, owner and
          operator of B & B that William Metlin would
          not release impounded vehicles in his care and
          custody until such time as the owners of said
          vehicles paid . . . STEPHENS . . . money that
          . . . STEPHENS had charged those individuals
          in regard to bonds, which promise and
          assurance was not due to . . . STEPHENS . . .
          or his office, with the consent of . . .
          Metlin, said consent being obtained and
          induced through wrongful use of fear of
          economic loss and under color of official
          right, in that said promise and assurance was
          given by . . . Metlin in order to continue
          towing vehicles for the town of New Llano . .
          . .

                                  -16-
     Stephens   misreads   Count      IV.16     Count   IV    specifically

incorporates paragraphs A.1 through A.8 of Count I, and alleges:

(1) In the latter part of 1984, Stephens solicited Metlin's promise

not to release impounded vehicles in his care until such time as

the owners of the vehicles paid Stephens' charge in regards to bail

bonds (Count IV); 2) from the latter part of 1984 until May 1986

and from February 198717 until December of 1987, B & B Towing

exercised   exclusive   rights   to    tow    and   impound   vehicles   of

individuals arrested for DWI/OWI charges in the town of New Llano

(Count I, paragraph A.7); 3) Metlin's consent--obtained and induced

through wrongful use of fear of economic loss and under the color

of official right--was given in order to continue towing vehicles

for the town of New Llano (Count IV); and 4) between June 30, 1986,

until approximately April 24, 1988, Stephens served as an elected

alderman for the town of New Llano, Louisiana.

     16
          The four substantive counts (along with the one
conspiracy count) reveal a two-prong scheme to extort money; that
is, Stephens and Kay not only extorted money from drivers but,
concomitantly, extorted money from B & B Towing.
     Counts II, III and V are examples of the first prong of the
extortion scheme--extortion of the drivers.      In Count II, the
indictment alleges that on July 17, 1986, Stephens extorted $1,140
from Richard A. Adams under the color of official right. Count III
alleges that on July 3, 1987, Stephens extorted $500 from Deborah
Irene Hill under the color of official right. Count V alleges that
on December 28, 1986, Stephens extorted $1,000 from Thomas D.
Cupit, Jr., under the color of official right.
     Although Count II, III and V focus on the first prong of this
extortion scheme--that is, the extortion of drivers on Highway
171--this scheme would not have been successful but for the second
prong of the scheme--that is, the extortion of Metlin and B & B
Towing, which is the focus of Count IV.
     17
          In August 1986, James P. Bigley took over Metlin's
business, and ran it until February 1987, at which time Metlin took
over his business again.

                                 -17-
     An indictment must be a "plain, concise and definite written

statement of the essential facts constituting the offense charged"

to satisfy Rule 7(c) of the Federal Rules of Criminal Procedure,

and this court has held that:

     an indictment is sufficient if it [1] contains the
     elements of the offense charged and [2] fairly informs a
     defendant of the charge against him[,] and [3] enables
     him to plead acquittal or conviction in bar of future
     prosecutions for the same offense.

United States v. Hagmann, 950 F.2d 175, 183 (5th Cir. 1991),

quoting United States v. Stanley, 765 F.2d 1224, 1239 (5th Cir.

1985).    Clearly, Count IV charges that Stephens' extortion of

B & B--although initiated in the latter part of 1984 when B & B

obtained exclusive rights to tow and impound vehicles for the town

of New Llano--continued and was legally consummated for the purpose

of 18 U.S.C. § 1951 during the period of 1986 through 1987 when

Stephens served as an alderman.

     And this is exactly what the Government proved. Stephens knew

that Metlin was paying money to the New Llano Chief of Police, and

he knew that Metlin would not release vehicles that had been towed

until he had Stephens' approval, which was given after the person

whose car was towed had paid Stephens.18   Metlin knew that Stephens

     18
        Metlin testified as follows:
          Q.    And did there come a time when you
          confirmed [to Stephens] that you were paying
          [money to the Chief of Police]?
          A. Yes, sir.
          Q. Do you recall approximately when that was?
          A. It would have been April or May, Sir?
         [Q.] Of which year?
          A. '87.
     Record on Appeal, vol. 4, at 264-65 (direct examination of
Metlin); id. at 267-68.

                                -18-
and the Chief of Police were "real good friends" and Metlin

believed   that   Stephens   could    stop   him   from   towing   cars.   A

reasonable trier of fact could find that, because Metlin was afraid

that he would not get any towing business if he did not, Metlin

paid the money to the Chief of Police and collected money for the

bond payment to Stephens;19 Metlin may also have believed that some



                                * * *
           A. . . . we were told to hold vehicles, we
           just marked hold on the bill.
           Q. . . . . And who were you told by to hold
           the vehicles?
           A. By the bonding service, Mr. Stephens.
           Q. And do some of those documents reflect, at
           the bottom, that you indeed had collected
           money for Mr. Stephens?
           A. Yes, sir.
           Q. And when you collected the money for Mr.
           Stephens, what did you do?
           A. The majority of times, his secretary would
           come and pick it up.
           Q. If you can recall, sir, were you allowed
           to release vehicles to anyone if their bond
           was not paid to Mr. Stephens?
           A. If they hadn't paid their bond and a hold
           had been put on the vehicle, and if they came
           to pick it up, I would call the bonds office,
           and if they had paid the bond to the lady
           there or Mr. Stephens would say go ahead and
           release it.
           A. . . . . Did you ever have occasion to
           release a vehicle without an individual's bond
           being paid, after you had been told to hold
           it?
           A. No, sir.
    19
        See United States v. Westmoreland, 841 F.2d 572, 581 (5th
Cir.) (there is no requirement that threat, force, or duress be
proved when the defendant is a public officer) (citation omitted),
cert. denied, 488 U.S. 820, 109 S. Ct. 62 (1988); United States v.
Pattan, 931 F.2d 1035, 1039-40 (5th Cir. 1991) (requisite element
of extortion conveyed by jury instructions that required a showing
that the public officer knowingly took advantage of his office in
relation to the payor in order to obtain the consensual transfer of
property), petition for cert. filed (July 29, 1991).

                                     -19-
of the money he was paying to the Chief of Police was for Stephens.

Furthermore, Metlin could believe that Stephens might stop him from

getting towing      business   from     the   town,   so   Metlin   acceded   to

Stephens' demands not to release the vehicles until Stephens was

paid.20

     Although Stephens may contend that Count IV of the Indictment

may not be the most clearly drafted, Stephens was afforded the

protection of his rights at trial.            Cf. United States v. Hagmann,

950 F.2d 175, 183-85 (5th Cir. 1991), petition for cert. filed

(Apr. 28, 1992) (Count V of indictment failed to allege an overt

act subsequent to act of travel, but missing element was charged in

other     counts   and   reindictment    and    retrial    would    not   afford

defendant any protection of his rights not afforded in first


        20
          Stephens appears to be arguing that he did not extort
"property" from Metlin within the meaning of the Hobbs Act. The
extorted property set forth in the indictment is Metlin's promise
and assurance not to release impounded vehicles in his care until
the vehicles' drivers had paid Stephens. If the promise was not
made, Metlin had the fear of losing the towing business from the
town.
          The concept of property under the Hobbs Act has not been
limited to physical or tangible things; the right to make business
decisions and to solicit business free from wrongful coercion is a
protected property right. See United States v. Zemek, 634 F.2d
1159, 1174 (9th Cir. 1980) (victim's right to solicit business free
from threatened destruction and physical harm falls within the
scope of protected property rights under Hobbs Act) (citations
omitted), cert. denied sub nom., 450 U.S. 916, 101 S. Ct. 1359
(1981); United States v. Santoni, 585 F.2d 667, 672-73 (4th Cir.
1978)(property extorted was the right of victim to make a business
decision free from outside pressure wrongfully imposed), cert.
denied, 440 U.S. 910, 99 S. Ct. 1221 (1979) ; United States v.
Nadaline, 471 F.2d 340, 344 (5th Cir.) (extortion involved
concerned business accounts and unrealized profits from those
accounts; such intangible property is included within rights
protected by Hobbs Act) (citation omitted), cert. denied, 411 U.S.
951, 93 S. Ct. 1924 (1973)

                                      -20-
trial); United States v. Alexander, 850 F.2d 1500, 1504 (11th Cir.

1988) (any variance between dates alleged and dates proved will not

trigger reversal as long as the date proved falls within the

statute   of    limitations   and   before   the    return   date    of   the

indictment) (quoting United States v. Harrell, 737 F.2d 971, 981

(11th Cir. 1984), cert. denied, 496 U.S. 1164, 470 U.S. 1027, 105
S. Ct. 923 (1985)) (citation omitted), reinstated in part by 888
F.2d 777 (11th Cir. 1989), cert. denied, __U.S.__, 110 S. Ct. 2623

(1990).

                                     4.

     Stephens     contests    his   conviction     on   Count    V   of   the

Indictment,21 asserting that the evidence does not show that he

acted under color of official right, and that the evidence does not

show that the payment was made to prevent prosecution of a DWI

charge.

     Again, Stephens mischaracterizes the evidence.             The evidence

shows that Cupit was stopped on a DWI/OWI charge, and, after paying

Stephens $150.00 for bond, Cupit paid Stephens another $1,000.00.

Cupit testified that the $1,000.00 was paid to Stephens to "take


     21
          Count V of the Indictment alleges:
            [O]n . . . December 28, 1986 . . . STEPHENS .
            . . did knowingly, willfully and unlawfully
            commit extortion . . . in that . . . STEPHENS
            . . . did unlawfully seek, ask, solicit and
            receive a cash payment of . . . ($1,000) . . .
            from Thomas D. Cupit, Jr., which was not due .
            . . STEPHENS . . . or his office, with the
            consent of Thomas D. Cupit, Jr., said consent
            being obtained and induced through wrongful
            use of fear or economic loss and under color
            of official right . . . .

                                    -21-
care" of these charges.22   Cupit asked for reassurance that nothing

would happen to him, and Stephens said he did not "have to worry

about nothing."    Cupit understood that the $1,000 he paid to

Stephens would "wipe everything clean like it never happened."

Stephens then reassured Cupit that Stephens' "friend" would take

care of Cupit's problem.

     In addition, the records from Guillory Bonding Company for

this period show that Stephens did not report the money.23    Cupit

was not prosecuted on these charges, and the records from the clerk

of the court of the City of Leesville indicate that no paperwork




     22
        In particular, Cupit testified:
          Q. [D]o you recall explaining to Mr. Stephens
          that you were concerned about the OWI/DWI
          ticket?
          A. Yes, sir.
          Q. Was that because of your past record?
          A. Yes, sir.
          Q. And what did Mr. Stephens tell you, sir?
          A.   He said that he could help me out if I
          [gave] him a thousand dollars, that this could
          be taken care of.
Record on Appeal, vol. 6, at 982-83 (direct examination of Thomas
D. Cupit, Jr.); id. at 985:
          Q. And did you give him the thousand dollars . . .?
          A. Yes, sir, I did.
                              * * *
          Q. Did you get [your driver's license] back?
          A. Yes, sir.
          Q. When?
          A. Charlie [gave the driver's license] back
          to me.
          Q. When?
          A. When he tore up the ticket.
     23
        See Government's Exhibit 4, included in Record on Appeal
(records of Guillory Bonding Company from 10/16/85-1/12/87 and from
12/29/86-8/28/87).

                                -22-
was received on Cupit.24         Thus, we conclude that a reasonable trier

of fact could find beyond a reasonable doubt that Stephens extorted

money from Cupit under color of official right.25

                                         III

     Stephens argues that the district court erred in admitting

into evidence, over his objections, hearsay statements of his

alleged        coconspirators.26      Stephens     asserts   that   insufficient

evidence was submitted with respect to his involvement in the

conspiracy,        and   that   the   statements    were   improperly   admitted

pursuant to Rule 801(d)(2)(E) of the Federal Rules of Evidence.27

According to Stephens, a conspiracy did not exist and the admitted

statements28 were not made in the course of any conspiracy.

     The district court's determination that a statement was made

in furtherance of a conspiracy is a finding of fact, which will be

    24
       See Government's Exhibit 2-32, included in Record on Appeal
(noting that no paper work received by the Leesville clerk of
court's office regarding Thomas D. Cupit, Jr.).
          25
           See Williams, 621 F.2d at 124 (5th Cir. 1980) ("The
language `under color of official right,' is consonant with the
common law definition of extortion, which could be committed only
by a public official taking a fee under color of his office, with
no proof of threat, force or duress required.") (citations
omitted).
     26
               See supra note 2.
     27
               Rule 801(d)(2)(E) states:
                 A statement is not hearsay if . . . [t]he
                 statement is offered against a party and is .
                 . . a statement by a coconspirator of a party
                 during the course and in furtherance of the
                 conspiracy.
    28
        Stephens does not point to any specific statements made by
alleged coconspirators.     Rather, he appears to contest the
admission of any statements these coconspirators made.

                                        -23-
reversed only if clearly erroneous.                See United States v. Snyder,

930 F.2d 1090,     1095   (5th    Cir.)        (citations     omitted),    later

proceeding, 946 F.2d 1125 (5th Cir. 1991), cert. denied,                      U.S. ,

112   S.   Ct.   380   (1991).       The    phrase    "in   furtherance       of   the

conspiracy" is not to be applied strictly.                  Id.    This court has

"shunned an overly literal interpretation of this phrase."                    United

States v. Ascarrunz, 838 F.2d 759, 763 (5th Cir. 1988) (citation

omitted).

      Our review of the record compels our conclusion that the

district court's conclusion was not clearly erroneous.                  The record

supports the finding that the New Llano Chief of Police, as well as

other members of the department, were involved in the conspiracy to

extort money.29 The admission of the coconspirators' statements was

appropriate, and the district court did not err in concluding that

such statements were made during the course of the conspiracy and

in furtherance of the conspiracy.

                                           IV

      Stephens also contends that the district court erred in

denying his motion for a new trial, because the Government's

untimely failure to apprise him of taped conversations deprived him

of a fair trial.       During discovery, Stephens requested copies of

any   recording,       wiretap   or        other     electronic      eavesdropping

information concerning him.30         The Government responded that it had

      29
           See supra Part II.A. and accompanying text.
      30
        See Record on Appeal, vol. 2, at 27 (Stephens' Motion for
Discovery and Inspection pursuant to Rule 16 of the Federal Rules
of Criminal Procedure).

                                       -24-
one tape recording concerning Stephens and that it would give him

a copy of this tape.31     As it turns out, other tape recordings

existed, and the tape recordings apparently were conversations

between Stephens and Sergeant Bruce Beamer.    The Mayo-Flynn tapes

were not played to the jury until late in the first week of trial,

and the Beamer-Stephens tapes were never played to the jury.   The

Mayo-Flynn tape recordings were made available to Stephens before

trial, but he did not make a copy--Stephens was notified about the

Beamer-Stephens tape recordings the weekend before the trial began.

     Stephens argues that he did not have adequate time to review

the tapes and that, because of his learning of the tapes so late he

was unable to subpoena and secure Sergeant Beamer's presence at

trial.    He asserts that his line of defense was predicated on the

theory that he had no involvement in the charged conspiracy, and

the late offering and revelation of the tapes undermined his

defense and deprived him of a fair trial, in violation of Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).

     The Government agrees that the second set of tape recordings

was not disclosed in the most timely manner.    Stephens apparently

knew of the tape involving the New Llano Chief of Police during the

discovery stage, but did not know of the tape between Beamer and

himself until the weekend before the trial began.   The Government




     31
         This tape contained conversations between the New Llano
Chief of Police, Flynn Kay, and Gregory F. Mayo (an alleged victim
of extortion).

                                -25-
asserts,       however,       that,   given   the    overwhelming     evidence     of

Stephens' guilt, the tapes were of no great significance.32

         Stephens appeals that part of the denial of his Rule 33

motion     for   a    new     trial   based   upon      the   allegation   that   the

Government suppressed evidence in violation of Brady.                          Brady

applies to situations involving "`the discovery, after trial, of

information which had been known to the prosecution but unknown to

the defense.'"            United States v. Snoddy, 862 F.2d 1154, 1156 (5th

Cir. 1989) (citation omitted).                   A Brady claim involves three

elements:        (1) the prosecution's suppression or withholding of

evidence; (2) which evidence is favorable, and (3) material to the

defense.       United States v. McKinney, 758 F.2d 1036, 1049 (5th Cir.

1985) (citation omitted).             The evidence is material if "there is a

reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different."

United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3383

(1985).

      We disagree that a Brady violation occurred in this case.

Stephens had copies of the tapes at trial, and he was given time to

listen to them after jury selection and before the trial began.

The   inquiry        is    whether    Stephens    was    prejudiced   by   a   tardy

disclosure--if he received the material in time to put it to


          32
           The Government also argues that the tapes were not
suppressed, that the tapes were not material to guilt or
punishment, and that Stephens failed to establish that the outcome
of the case would have been different had the tapes been furnished
earlier. Furthermore, the Government notes that Stephens has not
shown how the tapes were exculpatory.

                                         -26-
effective use at trial, his conviction will not be reversed simply

because the material was not disclosed as early as it might have,

or should have, been--such that the fairness of the trial was

impugned.    See McKinney, 758 F.2d at 1050 (citations omitted).

Stephens was aware of the tapes' contents at the trial, and he has

not shown that he failed to receive the tapes in time to put them

to effective use.    Given this knowledge, we do not find a Brady

violation.   Cf. United States v. Wicker, 933 F.2d 284, 292-93 (5th

Cir.), cert. denied,   U.S. , 112 S. Ct. 419 (1991) (Wicker made no

specific request for witness fee information and he knew that

Government was paying for at least a portion of witness's expenses

during trial, thus no Brady violation occurred).    We do not suggest

that evidence which is either inculpatory or disclosed during trial

may be the proper subject of a Brady claim.

                                  V

     Lastly, Stephens argues that the district court incorrectly

admitted evidence33 regarding his relationship with Guillory Bonding

Company.    Stephens contends that the evidence of his relationship

with Guillory Bonding Company was "very prejudicial" and irrelevant

to the charges in the Indictment.      He argues that such evidence

confused the issues and misled the jury.    The Government counters


     33
        Stephens questions the admissibility of witness testimony
regarding his relationship with Guillory Bonding Company (see,
e.g., Record on Appeal, vol. 5, at 485-87 [testimony of Mr. Allen
K. Millaway, alleged extortion victim] and Record on Appeal, vol.
9, at 1717-28 [testimony of Ms. Annette Leonard, former employee of
Guillory Bonding Company]) and the admission of weekly reports from
Guillory Bonding Company (see Government's Exhibit 4, included in
Record on Appeal).

                                -27-
that    the   evidence   was   relevant       to   showing   Stephens'    intent

regarding those individuals he bonded out of jail, and that the

reports from Guillory Bonding Company were relevant to show that

Stephens failed to account for all the money he received in payment

for bonds.

       Rule 403 of the Federal Rules of Evidence states that relevant

evidence may be excluded "if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury . . . ."               The district court has

broad discretion in this matter, which is reviewable only for

abuse.    See United States v. Blake, 941 F.2d 334, 340 (5th Cir.

1991) (citations omitted).         As this court has noted, relevant

evidence is inherently prejudicial, but only unfair prejudice,

which    substantially    outweighs       probative     value,    permits    the

exclusion of relevant matter under Rule 403.                 United States v.

McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862,

100 S. Ct. 128 (1979).         Rule 403's major function is limited to

excluding     evidence   of    scant    or    cumulative     probative    force,

introduced for the sake of its prejudicial effect.               Id.     Rule 403

is not designed to allow the court to "even out" the weight of

evidence or to mitigate a crime. Id.

       The Indictment alleges a conspiracy against Stephens and four

substantive counts of extortion. Such evidence as the testimony of

Annette Leonard and the weekly reports of Guillory Bonding Company

show that Stephens received money from various individuals and that

he did not accurately report the amounts.                  Such testimony and


                                       -28-
exhibits were relevant to ascertaining Stephens' role in the

conspiracy and his extortionate acts against the individuals.   We

conclude, therefore, that the evidence was relevant and that the

district court did not err in admitting it.

                               VI

     For the foregoing reasons, we AFFIRM.




                              -29-